Exhibit 99.1 MEDIA RELEASE American Campus Communities Inc. Reports Fourth Quarter and Year End 2009 Financial Results AUSTIN, Texas(BUSINESS WIRE)—February 16, 2010American Campus Communities Inc. (NYSE:ACC) today announced the following financial results for the quarter and year ended December 31, 2009. 2009 Highlights § Increased quarterly FFOM 54.8 percent to $23.2 million or $0.43 per fully diluted share compared to $15.0 million or $0.34 per fully diluted share in the fourth quarter prior year.Increased 2009 full year FFOM 65.7 percent to $71.6 million or $1.42 per fully diluted share compared to $43.2 million or $1.12 per fully diluted share for the full year 2008. § Increased same store wholly-owned net operating income ("NOI") by 11.4 percent over the fourth quarter 2008 and 1.6 percent over the year ended December 31, 2008. § Increased same store wholly-owned occupancy to 96.0 percent as of December 31, 2009 compared to 92.2 percent for same date prior year. § Raised $198.3 million in net proceeds from a public offering of 9,775,000 shares of common stock at a price of $21.25 per share on May 5, 2009, which includes 1,275,000 shares issued as a result of the underwriters' exercise of their over-allotment option in full at the closing. § Renewed the company’s revolving credit facility for an additional three years with a one-year extension option and increased the size of the facility from $160 million to $225 million, which currently has no outstanding balance. § Entered into an additional $125 million 5-year revolving credit facility, arranged by PNC ARCS, LLC on behalf of Freddie Mac. This was the first Freddie Mac structured revolving credit facility completed in the student housing sector. § Completed development and construction of our second American Campus Equity (ACE)™ project, the Barrett Honors College at Arizona State University, a 1,721-bed owned asset which opened 95 percent occupied. § Awarded five ACE transactions at Boise State University, the University of New Mexico, Portland State University, Arizona State University West and Northern Arizona University, bringing the total ACE pipeline to 10 potential projects including multiple phases. 1 § Completed the disposition of a wholly-owned asset containing 700 beds in Cayce (Columbia), SC for a sale price of $18.2 million, and one Fidelity joint venture asset, containing 780 beds in Norman, Oklahoma for a sale price of $14.8 million. § Obtained financing and commenced construction on a third-party development project at Cleveland State University containing 600 beds with anticipated completion for phase one occurring August § Increased third-party management revenue by 33.7 percent to $8.8 million from $6.6 million in 2008, and established a pipeline of future contracts totaling $1.8 million in annual revenue. 2009 Operating Results Revenue for the 2009 fourth quarter totaled $82.8 million, up 6.9 percent from $77.4 million in the 2008 fourth quarter. Operating income for the quarter increased $10.0 million or 65.9 percent over the prior year fourth quarter primarily due to the opening of Barrett Honors College in August 2009, the improved lease-up for the GMH portfolio for the 2009–2010 academic year, and efficiencies experienced in the fourth quarter 2009 related to the integration of the GMH portfolio. Net loss for the 2009 fourth quarter totaled $2.0 million, or $0.04 per fully diluted share, compared with a net loss of $3.4 million, or $0.08 per fully diluted share, for the same quarter in 2008. This decrease over the prior year was primarily due to the increase in operating income discussed above, a reduction to depreciation and amortization as a result of the value assigned to in-place leases at the time of the GMH acquisition being fully amortized by the end of the 2009 third quarter, and a reduction to interest expense resulting from the pay down of $111 million of mortgage and construction debt during 2009. These decreases to net loss were offset by a $9.4 million loss from disposition of real estate recognized in the fourth quarter 2009. FFO for the 2009 fourth quarter totaled $25.8 million, or $0.48 per fully diluted share, compared to $16.8 million, or $0.38 per fully diluted share, for the same quarter in 2008. FFOM for the 2009 fourth quarter was $23.2 million, or $0.43 per fully diluted share, compared to $15.0 million, or $0.34 per fully diluted share, for the same quarter in 2008. A reconciliation of FFO and FFOM to net income is shown on Table 3. NOI for same store wholly-owned properties was $38.0 million in the quarter, up 11.4 percent from $34.1 million in the 2008 fourth quarter. Same store wholly-owned property revenues increased by 1.8 percent over the 2008 fourth quarter, primarily a result of student rental revenue increasing 3.2 percent and a reduction in other revenues of approximately 16.2 percent primarily related to the GMH integration and strategic product repositioning. The decrease in same store wholly-owned operating expenses of 8.1 percent over the 2008 fourth quarter was primarily due to efficiencies experienced in the fourth quarter 2009 related to the integration of the GMH portfolio. NOI for the total wholly-owned property portfolio increased 19.9 percent to $40.9 million for the quarter from $34.1 million in the comparable period of 2008. For purposes of calculating property NOI, the company defines property NOI as property revenues less direct property operating expenses, excluding depreciation, but including allocated corporate general and administrative expenses. 2 “Our strong performance in 2009 can be attributed to the successful integration of the GMH portfolio and the stable performance of our ACC legacy assets as evidenced by our fourth quarterand year end same store NOI growth of 11.4 percent and 1.6 percent, respectively, when compared to 2008," said Bill Bayless, American Campus CEO. "The year was also highlighted with the successful strengthening of our balance sheet, positioning us for future growth.With a solid start to the 2010-2011 lease-up, we remain focused on continued value creation in our core business.” Portfolio Update As of February 12, 2010, the company’s same store wholly-owned portfolio which includes the GMH assets was 49.9 percent applied for and 44.6 percent leased compared to 48.2 percent applied for and 45.2 percent leased for the same date prior year, with a 2.2 percent rental rate increase over the current in place rent. On December 31, 2009, the company executed the disposition of Riverside Estates, a 700-bed owned off-campus property serving students attending the University of South Carolina, for a sale price of $18.2 million, including the assumption of the existing $16.2 million mortgage loan due November 1, 2016. Also in the fourth quarter, the company executed the disposition of Commons on Oak Tree, a 780-bed off-campus property owned in a joint venture between the company and Fidelity Real Estate Group and serving the students attending the University of Oklahoma in Norman, for a sale price of $14.8 million, including the assumption of the existing $11.7 million mortgage debt. During the fourth quarter, the Washington State University ACE project was discontinued as American Campus and WSU were not able to finalize mutually acceptable business terms. In January 2010, the University of New Mexico board of regents unanimously approved preliminary materials required under our master agreement, including proposed ground lease terms for an ACE transaction to develop an 864-bed student housing community on UNM’s south campus.Construction is expected to start during the second quarter 2010 with anticipated occupancy starting Fall 2011. American Campus has entered into a planning and predevelopment agreement with Portland State University during the first quarter 2010 for the development of an ACE project containing approximately 980 beds. The agreement outlines the business terms of the partnership, including preliminary ground lease terms, and summarizes the project’s initial program design. 2010 Outlook The company believes that the financial results for the fiscal year ending December 31, 2010 may be affected by, among other factors: § national and regional economic trends and events; § the timing of dispositions; § interest rate risk; § the timing of starts and completion of owned development projects; § the ability of the company to be awarded and the timing of the commencement of construction of ACE and third-party development projects; § university enrollment, funding and policy trends; § the ability of the company to earn third-party development and management revenues; § the amount of income recognized by the taxable REIT subsidiaries and any corresponding income tax expense; § the ability of the company to integrate acquired properties; and § the success of releasing the company’s owned properties for the 2010-2011 academic year. 3 Based upon these assumptions management anticipates that fiscal year 2010 FFO will be in the range of $1.50 to $1.68 per fully diluted share and FFOM will be in the range of $1.44 to $1.62 per fully diluted share. All guidance is based on the current expectations and judgment of the company’s management team. A reconciliation of the range provided for projected net income to projected FFO and FFOM for the fiscal year ending December 31, 2010, and assumptions utilized, is included in Table 4. Supplemental Information and Earnings Conference Call Supplemental financial and operating information, as well as this release, are available in the investor relations section of the American Campus Communities website, www.studenthousing.com.
